 

Exhibit 10.46

 



WAIVER, ASSIGNMENT AND AMENDMENT NO. 11 TO LOAN FINANCING AND SERVICING
AGREEMENT, dated as of September 17, 2018 (this “Amendment”), among Dunlap
Funding LLC, a Delaware limited liability company (the “Borrower”), Deutsche
Bank AG, New York Branch, as facility agent (the “Facility Agent”), each Lender
party hereto (each, a “Lender” and collectively, the “Lenders”), each Agent
party hereto (each, an “Agent” and collectively, the “Agents”) and Wells Fargo
Bank, National Association, as collateral agent and collateral custodian (the
“Collateral Agent”).

 

WHEREAS, the Borrower, the Collateral Agent, each Lender party thereto, each
Agent party thereto and the Facility Agent are party to the Loan Financing and
Servicing Agreement, dated as of December 2, 2014 (as amended, supplemented,
amended and restated and otherwise modified from time to time, the “Loan
Agreement”);

 

WHEREAS, the Borrower, the Facility Agent, the Lenders, the Agents and the
Collateral Agent have agreed to amend the Loan Agreement in accordance with
Section 17.2 of the Loan Agreement and the terms and conditions set forth
herein; and

 

WHEREAS, Pioneers Gate LLC is assigning its total Commitment to Deutsche Bank
AG, New York Branch;

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.            Defined Terms. Terms used but not defined herein have
the respective meanings given to such terms in the Loan Agreement.

 

ARTICLE II

 

Amendments

 

SECTION 2.1.            As of the date of this Amendment, the Loan Agreement is
hereby amended by deleting the definition of “Revolving Period” in its entirety
and inserting the following in lieu thereof:

 

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) December 31, 2018 or, if such date is
extended pursuant to Section 2.6, the date mutually agreed upon by the Borrower
and each Agent, (ii) the date on which the Facility Amount is terminated in full
pursuant to Section 2.5 or (iii) the occurrence of a Facility Termination Event.

 



 

 

 

SECTION 2.2. As of the date of this Amendment, Annex A of the Loan Agreement
shall be amended by deleting the following:

 

PIONEERS GATE LLC,
as an Agent and as a Committed Lender

 

c/o 20 Gates Management LLC as Pioneers Manager

30 Irving Place, 2nd Floor

New York, New York 10003

Phone: (212) 295-3790

Attention: Mark Golombeck

Email: pioneers@20gates.com

 

SECTION 2.3. As of the date of this Amendment, Annex B of the Loan Agreement
shall be amended by deleting the grid set forth thereon in its entirety and
inserting the following grid in lieu thereof:

 

Annex B

 

Lender Class A-1 Commitment Class A-2 Commitment       Deutsche Bank AG, New
York Branch $350,000,000 $0

 

ARTICLE III 

 

Waivers

 

SECTION 3.1.            Each of the parties hereto waive and terminate all
provisions with regard to the Class A-2 Advances, the Class A-2 Commitments, the
Class A-2 Lenders and the requirements of the rating provided by Morningstar.
The Facility Agent shall notify Morningstar of the execution of this agreement.

 

ARTICLE IV

 

Assignment

 

SECTION 4.1.            Deutsche Bank AG, New York Branch, as a Committed Lender
under the Loan Agreement and Pioneers Gate LLC, as a Committed Lender under the
Loan Agreement hereby agree to the terms and conditions set forth in Annex A to
this Amendment.

 



  2 

 

 

ARTICLE V

 

Conditions to Effectiveness

 

SECTION 5.1.            This Amendment shall become effective as of the date
first written above upon:

 

(a)               the execution and delivery of this Amendment by each party
hereto;

 

(b)               the Facility Agent’s receipt of a good standing certificate
for the Borrower issued by the applicable Official Body of its jurisdiction of
organization and a certified copy of the resolutions of the board of directors
of the Borrower approving this Amendment and the transactions contemplated
hereby, certified by its secretary, assistant secretary or an Executive Officer;
and

 

(c)               the payment in full of all fees (including reasonable fees and
out-of-pocket, documented expenses of counsel) due to the Lenders on or prior to
the effective date of this Amendment; provided that from and after the date
hereto, the Collateral Agent shall make all payments of principal, interest,
fees and other amounts (i) to Pioneer Gates LLC which have accrued to but
excluding the date hereof on the next Distribution Date and (ii) to Deutsche
Bank AG, New York Branch which have accrued from and after the date hereof on
each succeeding Distribution Date.

 

ARTICLE VI

 

Representations and Warranties

 

SECTION 6.1.            The Borrower hereby represents and warrants to the
Facility Agent that, as of the date first written above, (i) no Facility
Termination Event or Unmatured Facility Termination Event has occurred and is
continuing and (ii) the representations and warranties of the Borrower contained
in the Loan Agreement are true and correct in all material respects on and as of
such day (other than any representation and warranty that is made as of a
specific date).

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.1.            Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.2.            Severability Clause. In case any provision in this
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 



  3 

 

 

SECTION 7.3.            Ratification. Except as expressly amended and waived
hereby, the Loan Agreement is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and effect.

 

SECTION 7.4.            Counterparts. The parties hereto may sign one or more
copies of this Amendment in counterparts, all of which together shall constitute
one and the same agreement. Delivery of an executed signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 7.5.            Headings. The headings of the Articles and Sections in
this Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

 

[Signature pages follow]

 

  4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 





  DUNLAP FUNDING LLC, as Borrower                 By: /s/ William Goebel      
Name: William Goebel       Title: Chief Financial  

 





[Eleventh Amendment to LFSA]

 

  DEUTSCHE BANK AG, NEW YORK  BRANCH, as Facility Agent           By: /s/
Brendon Girardi     Name: Brendon Girardi       Title: Director                
        By: /s/ Steven Flowers       Name: Steven Flowers       Title: Vice
President            

[Eleventh Amendment to LFSA]

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent and as Collateral
Custodian           By: /s/ Philip Dean       Name: Philip Dean        Title:
Vice President            

[Eleventh Amendment to LFSA]

 

 

DEUTSCHE BANK AG, NEW YORK

BRANCH, as an Agent and as a Committed Lender

          By: /s/ Brendon Girardi       Name: Brendon Girardi        Title:
Director                         By: /s/ Steven Flowers       Name: Steven
Flowers       Title: Vice President  

 





[Eleventh Amendment to LFSA]

 

 







  PIONEERS GATE LLC, as an Agent                 By: 20 Gates Management LLC,
its Managing Agent                         By: /s/ Mark Golombeck     Name: Mark
Golombeck       Title: Managing Director  





 

[Eleventh Amendment to LFSA]

 

 

Annex A

 

Assignment and Assumption

 



For an agreed consideration, the Assignor (as defined below) hereby irrevocably
sells and assigns to the Assignee (as defined below), and the Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Loan Agreement, as of the date hereof (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Loan
Agreement and any other documents or instruments delivered pursuant thereto, and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above. Such sale and assignment is without recourse to
the Assignor and without representation or warranty by the Assignor.

 



1. Assignor: Pioneers Gate LLC       2. Assignee: Deutsche Bank AG, New York
Branch       3. Borrower(s): Dunlap Funding LLC       4. Facility Agent:
Deutsche Bank AG, New York Branch, as the Facility Agent under the Loan
Agreement       5. Loan Agreement: The Loan Financing and Servicing Agreement
dated as of December 2, 2014 by and among Dunlap Funding LLC, as the borrower,
Deutsche Bank AG, New York Branch, as the Facility Agent, each of the lenders
from time to time party thereto, each of the agents from time to time party
thereto and Wells Fargo Bank, National Association, as the collateral agent and
as the collateral custodian (as amended, modified, waived, supplemented or
restated from time to time).



 



[Eleventh Amendment to LFSA]

 

 



6.Assigned Interest:

 

Type of Assignor Commitments Type of Assignee Commitments

Amount of Class

A-2 Commitment

of Assignor before Assignment

Amount of

Class A-2 Commitment



Assigned



Aggregate Outstanding

Advances Assigned

Purchase Price

Percentage

assigned of Assignor’s Class

A-2 Commitment

Amount of

Assignee’s Class

A-1

Commitment

after Assignment

Class A-2 Commitments Class A-1 Commitments $75,000,000 $75,000,000
$61,928,571.43 Par plus accrued Interest* 100% $350,000,000

 

*Accrued Interest and Fees in the amount of $ 541,472.52 will be paid to the
Assignor by the Collateral Agent (pursuant to Section 8.3 of the Loan Agreement)
the October 2018 Distribution Date.

 

7.Wire Instructions:

 

Bank:       Citibank, N.A.

ABA:       021000089

Account #: 30980425

Account Name: Pioneers Gate LLC

 



[Eleventh Amendment to LFSA]

